UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________

DAVID N.,

                                   Plaintiff,
       v.                                                      3:17-CV-1218
                                                               (CFH)

COMMISSIONER OF SOCIAL SECURITY,

                           Defendant.
____________________________________

APPEARANCES:                                     OF COUNSEL:

LACHMAN & GORTON                                 PETER A. GORTON, ESQ.
P.O. Box 89
1500 East Main Street
Endicott, New York 13761-0089
Attorneys for plaintiff

U.S. SOCIAL SECURITY ADMIN.                      DAVID L. BROWN, ESQ.
OFFICE OF REG’L GEN. COUNSEL
REGION II
26 Federal Plaza - Room 3904
New York, New York 10278
Attorneys for defendant

CHRISTIAN F. HUMMEL,
United States Magistrate Judge

                         MEMORANDUM-DECISION & ORDER

       Plaintiff David N. brings this action pursuant to 42 U.S.C. § 405(g) seeking review

of a decision by the Commissioner of Social Security (“Commissioner” or “defendant”)

denying his application disability and disability insurance benefits. Dkt. No. 1

(“Compl.”). Plaintiff moves for a finding of disability, and the Commissioner cross

moves for a judgment on the pleadings. (Dkt. Nos. 10 and 13.) For the reasons set

forth below, Plaintiff’s motion for judgment on the pleadings is denied, and Defendant’s
motion for judgment on the pleadings is granted. The Commissioner’s decision denying

Plaintiff’s disability benefits is affirmed, and Plaintiff’s Complaint is dismissed.



                                I.        RELEVANT BACKGROUND

                                     A.      Factual Background

        Plaintiff was born in 1964, making him nearly 50 years old at the amended

alleged onset date and 52 years old at the date of the ALJ’s decision. Plaintiff reported

completing the twelfth grade as well as some college. Plaintiff has past work as a

firefighter and fire marshal. At the initial level, Plaintiff alleged disability due to

cardiomyopathy, atrial fibrillation, pre-ventrical contractions (“PVCs”), elevated clotting

factor 8, gout, a history of deep vein thrombosis (“DVT”), and a history of pulmonary

embolism.



                                     B.       Procedural History

        Plaintiff applied for a period of disability and disability insurance benefits on June

5, 2014, alleging disability beginning November 12, 2012. Plaintiff’s application was

initially denied on July 18, 2014, after which he timely requested a hearing before an

Administrative Law Judge (“ALJ”). Plaintiff appeared at a hearing before ALJ Jennifer

Gale Smith on May 3, 2016. (T. 44-78.) 1 Plaintiff subsequently amended his alleged

onset date to the day before his fiftieth birthday in 2014. (T. 48-49, 79.) On August 25,



1
        The Administrative Transcript is found at Dkt. No. 9. Citations to the Administrative Transcript will
be referenced as “T.” and the Bates-stamped page numbers as set forth therein will be used rather than
the page numbers assigned by the Court’s CM/ECF electronic filing system.
                                                     2
2016, the ALJ issued a written decision finding Plaintiff was not disabled under the

Social Security Act. (T. 14-30.) On September 18, 2017, the Appeals Council denied

Plaintiff’s request for review, making the ALJ’s decision the final decision of the

Commissioner. (T. 1-6.)



                                C.     The ALJ’s Decision

       First, the ALJ found that Plaintiff meets the insured status requirements of the

Social Security Act through December 31, 2018. (T. 19.) Second, the ALJ found that

Plaintiff has not engaged in substantial gainful activity since the amended alleged onset

date. (Id.) Third, the ALJ found that Plaintiff’s cardiomyopathy, atrial fibrillation, gout,

and dyspnea are severe impairments. (T. 19-20.) Fourth, the ALJ found that Plaintiff

does not have an impairment or combination of impairments that meets or medically

equals the severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart P,

Appendix 1. (T. 20.) Specifically, the ALJ considered Listing 4.02 (chronic heart

failure). (Id.) Fifth, the ALJ found that Plaintiff has the residual functional capacity

(“RFC”) to perform light work “except he should not climb ladders, ropes or scaffolds;

kneel; crouch; balance; or crawl. He can occasionally climb ramps and stairs, and

stoop. [He] also should not work around dangerous machinery or moving mechanical

parts of equipment.” (T. 20.) Sixth, the ALJ found that Plaintiff is unable to perform any

past relevant work. (T. 23.) Seventh, the ALJ found that Plaintiff is capable of

performing other jobs existing in significant numbers in the national economy. (T. 24-

25.) Therefore, the ALJ concluded that Plaintiff is not disabled.


                                              3
                                     D.     Arguments

               1.     Plaintiff’s Motion for Judgment on the Pleadings

       Generally, Plaintiff makes five arguments in support of his motion for judgment

on the pleadings. (Dkt. No. 10, at 11-25 [Pl.’s Mem. of Law].) First, Plaintiff argues that

the ALJ failed to find Plaintiff’s DVT to be severe at Step Two or to include DVT-related

limitations in his RFC. (Id. at 11-15.) Specifically, Plaintiff argues that he has ongoing

DVT with related symptoms and limitations and the ALJ failed to properly account for

lifting/carrying limitations and the need to alternate positions caused by Plaintiff’s DVT.

(Id. at 12.) Plaintiff notes Madhuri Yalamanchili, M.D. assessed lifting restrictions and a

need to alternate positions hourly, and argues the ALJ erred in affording this opinion

little weight and failing to cite any contrary medical opinion (indicating that the opinions

of Charles Campbell, M.D., and Paul Dura, M.D., did not consider Plaintiff’s DVT). (Id.

at 12-15.) Plaintiff argues that the ALJ did not give good reasons for failing to give Dr.

Yalamanchili’s opinion controlling or at least substantial weight. (Id. at 15.) Plaintiff also

appears to argue that he would be disabled under the Medical-Vocational Guidelines if

these limitations -- which exceed the exertional demands of light and sedentary work --

had been included in the RFC. (Id. at 13-14.)

       Second, Plaintiff argues that the ALJ failed to properly assess Plaintiff’s ability to

work on a regular and continuing basis. (Id. at 15-19.) Specifically, Plaintiff argues that

the medical evidence of record shows he cannot meet employer demands for work pace

and/or attendance because he would be off-task 10 percent or more of the day from a

combination of his impairments. (Id. at 16, 19.)


                                              4
       Third, Plaintiff argues that the ALJ improperly substituted her opinion for

undisputed medical opinions that Plaintiff would be off-task and/or absent at

unacceptable levels. (Id. at 19-22.) Specifically, Plaintiff argues that the ALJ does not

point to any medical opinion stating Plaintiff does not have any limitations to work pace

less than 10 percent or absences less than one day per month due to his combined

impairments. (Id. at 19.) Plaintiff argues the physicians of record, including cardiologist

Dr. Campbell, oncologist Dr. Yalamanchili, and treating physician Dr. Dura, opined on

Plaintiff’s limitations and found work-pace limitations resulting from different medical

conditions. (Id. at 20-21.) Plaintiff also argues that the ALJ failed to explain why she

rejected any such limitations despite the fact that all physicians found at least some

limitations. (Id. at 21-22.)

       Fourth, Plaintiff contends that the ALJ improperly weighed the medical opinions

of record. (Id. at 22-24.) Plaintiff argues that, contrary to the ALJ’s findings, Dr.

Campbell’s opined limitations regarding time off-task were not speculative, but founded

in the limitations caused by Plaintiff’s symptoms described in the medical records. (Id.

at 22-23.) Plaintiff also argues that the ALJ did not cite to any contrary medical opinion

and that, if she felt the Dr. Campbell’s form was vague or ambiguous, she could have

asked Dr. Campbell for clarification, particularly in light of the other opinions finding

more severe limitations in staying on-task. (Id. at 23.) Regarding Dr. Dura’s opinion,

Plaintiff argues that the ALJ never assessed the entirety of the medical evidence to

establish the frequency and duration of Plaintiff’s gout flares and that Dr. Dura’s opinion

identified limitations to work pace. (Id. at 23-24.) Regarding Dr. Yalamanchili’s opinion,


                                              5
Plaintiff again argues that the ALJ erred in giving little weight to the doctor’s opined

limitations concerning time off-task and absences. (Id. at 24.)

       Finally, Plaintiff argues that the Step Five determination is not supported by

substantial evidence because he should have been found disabled based on the

Medical-Vocational Guidelines. (Id. at 24-25.) Specifically, Plaintiff argues that the ALJ

asked the vocational expert (“VE”) a hypothetical question based on an RFC that failed

to account for Plaintiff’s true limitations with respect to lifting, the need to alternate

positions, work pace, and/or absenteeism and that the hypothetical was therefore

inaccurate, resulting in unreliable testimony that cannot constitute substantial evidence

to support the Step Five determination. (Id. at 25.)



              2.      Defendant’s Motion for Judgment on the Pleadings

       First, Defendant argues that substantial evidence supports the ALJ’s

determination that Plaintiff was not limited by his DVT diagnosis and that the medical

evidence showed that any potential effects of his DVT had resolved prior to the relevant

period. (Dkt. No. 13 [Def.’s Mem. of Law] at 7-9.) Defendant also argues that Plaintiff

failed to show that any limitations from his DVT would have lasted for more than 12

consecutive months, and, therefore, substantial evidence supports the ALJ’s finding that

DVT was not a severe impairment. (Id. at 9.)

       Second, Defendant argues that the ALJ properly weighed Dr. Dura’s opinion and

afforded it some weight based on a review of the evidence as a whole. (Id. at 9-12.)

Specifically, Defendant argues the ALJ was merely repeating what Dr. Dura said in


                                               6
crediting the opinion because it limited the restrictions to when Plaintiff was

experiencing a gout flare-up, but determining those restrictions were largely irrelevant

because such flare-ups were rare. (Id. at 11-12.) Defendant contends that the record

only reflects two flare-ups total during the relevant period, neither of which were serious

enough to warrant immediate medical attention and the latter of which resolved quickly.

(Id. at 12.)

       Third, Defendant argues that the ALJ properly weighed Dr. Campbell’s opinion

because the ALJ provided good reasons for affording this opinion considerable weight,

but rejecting the conclusion regarding time off-task. (Id. at 12-15.) Specifically,

Defendant argues that the ALJ rejected the off-task portion of this opinion because it

was speculative and found that Plaintiff’s treatment notes did not support any such

limitation. (Id. at 13.) Defendant also argues that any error in discounting Dr.

Campbell’s opinion is harmless because the ALJ gave two other reasons for rejecting

this opinion and that the ALJ was allowed to reject Dr. Campbell’s opinion on the ground

that it was unsupported by the record, rather than having to cite to another medical

opinion that contradicted it. (Id. at 14.) Defendant argues the ALJ correctly criticized

the form because it forced Dr. Campbell into finding that Plaintiff would be off-task for 10

percent or less of the workday, rather than making any assumptions that the form

completed was vague or ambiguous, as argued by Plaintiff. (Id. at 14-15.)

       Finally, Defendant argues that Plaintiff failed to demonstrate that the RFC was

unsupported by substantial evidence and that it is not enough for Plaintiff to merely




                                             7
disagree with the ALJ’s weighing of the evidence or to argue that the evidence in the

record could support his position. (Id. at 15-16).



                              II.    LEGAL STANDARDS

                               A.     Standard of Review

       A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. 42 U.S.C. § 405(g); Wagner v. Sec’y of Health &

Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the Commissioner’s

determination will be reversed only if the correct legal standards were not applied, or it

was not supported by substantial evidence. See Johnson v. Bowen, 817 F.2d 983, 986

(2d Cir. 1987) (“Where there is a reasonable basis for doubt whether the ALJ applied

correct legal principles, application of the substantial evidence standard to uphold a

finding of no disability creates an unacceptable risk that a claimant will be deprived of

the right to have her disability determination made according to the correct legal

principles.”); accord Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983), Marcus v. Califano,

615 F.2d 23, 27 (2d Cir. 1979). “Substantial evidence” is evidence that amounts to

“more than a mere scintilla,” and has been defined as “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427 (1971). Where evidence is deemed

susceptible to more than one rational interpretation, the Commissioner’s conclusion

must be upheld. Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).




                                             8
       “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both

sides, because an analysis of the substantiality of the evidence must also include that

which detracts from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988). If

supported by substantial evidence, the Commissioner’s finding must be sustained “even

where substantial evidence may support the plaintiff’s position and despite that the

court’s independent analysis of the evidence may differ from the [Commissioner’s].”

Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In other words, this Court

must afford the Commissioner’s determination considerable deference, and may not

substitute “its own judgment for that of the [Commissioner], even if it might justifiably

have reached a different result upon a de novo review.” Valente v. Sec’y of Health &

Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).



                         B.     Sequential Evaluation Standard

       The Commissioner has established a five-step evaluation process to determine

whether an individual is disabled as defined by the Social Security Act. 20 C.F.R. §§

404.1520, 416.920. The Supreme Court of the United States has recognized the

validity of this sequential evaluation process. Bowen v. Yuckert, 482 U.S. 137, 140-42,

107 S. Ct. 2287 (1987). The five-step process is as follows:

              First, the [Commissioner] considers whether the claimant is
              currently engaged in substantial gainful activity. If he is not,
              the [Commissioner] next considers whether the claimant has
              a “severe impairment” which significantly limits his physical or
              mental ability to do basic work activities. If the claimant
              suffers such an impairment, the third inquiry is whether, based

                                              9
              solely on medical evidence, the claimant has an impairment
              which is listed in Appendix 1 of the regulations. If the claimant
              has such an impairment, the [Commissioner] will consider him
              disabled without considering vocational factors such as age,
              education, and work experience; the [Commissioner]
              presumes that a claimant who is afflicted with a “listed”
              impairment is unable to perform substantial gainful activity.
              Assuming the claimant does not have a listed impairment, the
              fourth inquiry is whether, despite the claimant’s severe
              impairment, he has the residual functional capacity to perform
              his past work. Finally, if the claimant is unable to perform his
              past work, the [Commissioner] then determines whether there
              is other work which the claimant could perform. Under the
              cases previously discussed, the claimant bears the burden of
              the proof as to the first four steps, while the [Commissioner]
              must prove the final one.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982); accord McIntyre v. Colvin, 758

F.3d 146, 150 (2d Cir. 2014). “If at any step a finding of disability or non-disability can

be made, the SSA will not review the claim further.” Barnhart v. Thompson, 540 U.S.

20, 24 (2003).



                                     III.   ANALYSIS

         A.      Whether the ALJ Properly Considered Plaintiff’s DVT at Step Two

       At Step Two, the ALJ must determine whether the claimant has a severe

impairment that significantly limits his physical or mental abilities to do basic work

activities. 20 C.F.R. § 404.1520(c). Basic work activities include walking, standing,

sitting, lifting, carrying, pushing, pulling, reaching, handling, seeing, hearing, speaking,

understanding, remembering and carrying out simple instructions, using judgment, and

responding appropriately to supervision, co-workers, and usual work situations. Taylor

v. Astrue, 32 F. Supp. 3d 253, 265 (N.D.N.Y. 2012) (citing Gibbs v. Astrue, 07-CV-

                                             10
10563, 2008 WL 2627714, at *16 (S.D.N.Y. July 2, 2008); 20 C.F.R. §§ 404.1521(b)(1)-

(5)). “Although the Second Circuit has held that this step is limited to ‘screening out de

minimis claims,’ [] the ‘mere presence of a disease or impairment, or establishing that a

person has been diagnosed or treated for a disease or impairment’ is not, by itself,

sufficient to render a condition severe.” Taylor, 32 F. Supp. 3d at 265 (quoting Dixon v.

Shalala, 54 F.3d 1019, 1030 (2d Cir. 1995); Coleman v. Shalala, 895 F. Supp. 50, 53

(S.D.N.Y. 1995)). Overall, the claimant retains the burden of presenting evidence to

establish severity. Id. (citing Miller v. Comm’r of Soc. Sec., 05-CV-1371, 2008 WL

2783418, at *6-7 (N.D.N.Y. July 16, 2008)).

       This Court has indicated the failure to find a specific impairment severe at Step

Two is harmless where the ALJ concludes (1) there is at least one other severe

impairment, (2) the ALJ continues with the sequential evaluation, and (3) the ALJ

provides explanation showing she adequately considered the evidence related to the

impairment that is ultimately found non-severe. Fuimo v. Colvin, 948 F. Supp. 2d 260,

269-70 (N.D.N.Y. 2013) (citing Dillingham v. Astrue, 09-CV-0236, 2010 WL 3909630

(N.D.N.Y. Aug. 24, 2010), Report and Recommendation adopted by 2010 WL 3893906

(N.D.N.Y. Sept. 30, 2010)); see also Reices-Colon v. Astrue, 523 F. App’x 796, 798 (2d

Cir. 2013) (summar order) (finding that any error in failing to find the plaintiff’s anxiety

and panic disorder severe at Step Two would be harmless because the ALJ found other

severe impairments present, continued through the sequential evaluation process, and

specifically considered plaintiff’s anxiety and panic attacks at those subsequent steps).




                                              11
       Here, the ALJ found Plaintiff’s cardiomyopathy, atrial fibrillation, gout, and

dyspnea to be severe impairments. (T. 19.) Plaintiff argues that the ALJ erred in failing

to find Plaintiff’s DVT to be severe at Step Two or to include DVT-related limitations

(including lifting/carrying limitations and the need to alternate positions) in his RFC. (Id.

at 11-15.) Plaintiff also argues that the ALJ erred in affording little weight to Dr.

Yalamanchili’s opinion -- which assessed lifting restrictions and a need to alternate

positions hourly -- and failing to cite any contrary medical opinion, noting that the

opinions of Drs. Campbell and Dura did not consider Plaintiff’s DVT. (Id. at 12-15.) The

Court finds these arguments unpersuasive for the following reasons.

       First, the ALJ’s analysis at Step Two states that recurrent DVTs among Plaintiff’s

other non-severe impairments were “either resolved, required little or not treatment, or

[had] been adequately controlled with treatment, and none [had] imposed more than

minimal limitations on [Plaintiff’s] ability to perform basic work activities for a continuous

period of at least twelve months.” (T. 19-20, citing 20 C.F.R. § 404.1509.) The ALJ’s

overall decision also provides sufficient explanation indicating that she adequately

considered the evidence related to Plaintiff’s alleged impairments, including those she

did not find to be severe. (T. 19-23.) See Fuimo, 948 F. Supp. 2d at 269-70; Reices-

Colon, 523 F. App’x at 798. In the alternative, the Court finds that any error by the ALJ

in failing to find Plaintiff’s DVT severe would be harmless because she did find other

impairments severe, continued with the sequential evaluation, and provided adequate

explanation in her decision showing she properly considered the evidence related to

Plaintiff’s various impairments. Id.


                                              12
       Second, as discussed further in Section III.B.i. of this Memorandum-Decision &

Order, the Court finds that the ALJ properly considered the opinion evidence of record,

including Dr. Yalamanchili’s opinion regarding Plaintiff’s DVT and related limitations. (T.

23.) Specifically, the ALJ provided reasons for the weight afforded to Dr. Yalamanchili’s

opinion, including that it was speculative and his last treatment note was from June 18,

2015, at which time he indicated Plaintiff reported he was tolerating Coumadin well and

denied any increased swelling or aching in his legs. (T. 23, 544.) The ALJ also noted

that in June 2014, Dr. Yalamanchili indicated Plaintiff was tolerating Coumadin well and

did not have any further evidence of thrombosis. (T. 23, 543.) The Court notes that

inconsistency or lack of support from the evidence can constitute a good reason for

rejecting an opinion even from a treating physician. See Saxon v. Astrue, 781 F. Supp.

2d 92, 102 (N.D.N.Y. 2011) (“The less consistent an opinion is with the record as a

whole, the less weight it is to be given.”) (citing Stevens v. Barnhart, 473 F. Supp. 2d

357, 362 (N.D.N.Y. 2007)); Otts v. Comm’r of Soc. Sec., 249 F. App’x 887, 889 (2d Cir.

2007) (noting that an ALJ may reject an opinion from a treating physician “upon the

identification of good reasons, such as substantial contradictory evidence in the record”)

(citing Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004); 20 C.F.R. §§

404.1527(c)(4), 416.927(c)(4) (indicating that the extent that an opinion is consistent

with the record as a whole is one of the factors considered when determining the

amount of weight to which an opinion is entitled).




                                            13
       Therefore, for the reasons above, the ALJ’s findings regarding Plaintiff’s

impairments at Step Two are supported by substantial evidence, and remand is not

required on this basis.



       B.     Whether Substantial Evidence Supports the ALJ’s Analysis and
              Findings Regarding the Opinion Evidence and Plaintiff’s RFC

       The Second Circuit has long recognized the ‘treating physician rule’ set out in 20

C.F.R. § 404.1527(c). “‘[T]he opinion of a claimant’s treating physician as to the nature

and severity of the impairment is given ‘controlling weight’ so long as it is ‘well-

supported by medically acceptable clinical and laboratory diagnostic techniques and is

not inconsistent with the other substantial evidence in the case record.’” Greek v.

Colvin, 802 F.3d 370, 375 (2d Cir. 2015) (quoting Burgess v. Astrue, 537 F.3d 117, 128

(2d Cir. 2008)). However, there are situations where the treating physician’s opinion is

not entitled to controlling weight, in which case the ALJ must “explicitly consider, inter

alia: (1) the frequency, length, nature, and extent of treatment; (2) the amount of

medical evidence supporting the opinion; (3) the consistency of the opinion with the

remaining medical evidence; and (4) whether the physician is a specialist.’” Greek, 802

F.3d at 375 (quoting Selian v. Astrue, 708 F.3d 409, 418 (2d Cir. 2013)). However,

“[w]here an ALJ’s reasoning and adherence to the Regulations is clear, she is not

required to explicitly go through each and every factor of the Regulation.” Blinkovitch v.

Comm’r of Soc. Sec., 15-CV-1196, 2017 WL 782979, at *4 (N.D.N.Y. Jan. 23, 2017),

Report and Recommendation adopted by 2017 WL 782901 (N.D.N.Y. Feb. 28, 2017)

(citing Atwater v. Astrue, 512 F. App’x 67, 70 (2d Cir. 2013)). After considering these

                                              14
factors, “the ALJ must ‘comprehensively set forth [his] reasons for the weight assigned

to a treating physician’s opinion.’” Greek, 802 F.3d at 375 (quoting Burgess, 537 F.3d

at 129). The factors for considering opinions from non-treating medical sources are the

same as those for assessing treating sources, with the consideration of whether the

source examined the claimant or not replacing the consideration of the treatment

relationship between the source and the claimant. 20 C.F.R. §§ 404.1527(c)(1)-(6).

       RFC is defined as “‘what an individual can still do despite his or her limitations

. . . Ordinarily, RFC is the individual’s maximum remaining ability to do sustained work

activities in an ordinary work setting on a regular and continuing basis.’” Pardee v.

Astrue, 631 F. Supp. 2d 200, 210 (N.D.N.Y. 2009) (quoting Melville v. Apfel, 198 F.3d

45, 52 (2d Cir. 1999)). “In making a residual functional capacity determination, the ALJ

must consider a claimant’s physical abilities, mental abilities, symptomology, including

pain and other limitations which could interfere with work activities on a regular and

continuing basis.” Pardee, 631 F. Supp. 2d at 210 (citing 20 C.F.R. § 404.1545(a)).

“Ultimately, ‘[a]ny impairment-related limitations created by an individual’s response to

demands of work . . . must be reflected in the RFC assessment.’” Hendrickson v.

Astrue, 11-CV-0927, 2012 WL 7784156, at *3 (N.D.N.Y. Dec. 11, 2012) (quoting Social

Security Ruling (“SSR”) 85-15, 1985 WL 56857, at *8). The RFC determination “must

be set forth with sufficient specificity to enable [the Court] to decide whether the

determination is supported by substantial evidence.” Ferraris v. Heckler, 728 F.2d 582,

587 (2d Cir. 1984).




                                             15
       Here, the ALJ found that Plaintiff can perform a modified range of light work. (T.

20.) In so doing, the ALJ considered the various opinions of record along with Plaintiff’s

testimony and treatment. (T. 21-23.)



              i.     The ALJ’s Analysis of the Opinion Evidence

       In April 2016, Dr. Yalamanchili completed a medical source statement noting a

diagnosis of unexplained DVTs that required Coumadin and that Plaintiff also had

occasional palpitations and chest discomfort. (T. 545.) Dr. Yalamanchili opined that

Plaintiff’s condition caused pain and fatigue, and that the condition, pain from the

condition, and/or side effects of medication could diminish work pace and require rest at

work. (Id.) He opined that Plaintiff would be off-task more than 33 percent of the day

and that his condition would produce good days and bad days, leading to three

absences per month. (T. 546.) Dr. Yalamanchili opined Plaintiff could sit for

approximately six hours out of an eight-hour day, could occasionally lift up to five

pounds, and should change positions every 60 minutes. (T. 546.) He also indicated

that side effects of Coumadin included chest pain, headaches, swelling, dizziness, or

passing out. (Id.) The ALJ afforded this opinion little weight, indicating that it was

speculative and noting Dr. Yalamanchili’s treatment notes from June 2014 and June

2015 noted Plaintiff was tolerating Coumadin well, without increased swelling or aching

in the legs or further evidence of thrombosis. (T. 23.)

       In late April 2016, Dr. Dura completed a medical source statement noting a

diagnosis of gout, which was stable with no recent flares in the past year. (T. 565.) Dr.


                                             16
Dura indicated that Plaintiff would be off-task more than 15 percent (but less than 20

percent) during times of a gout flare and gout would be expected to produce good and

bad days causing one absence or less per month. (T. 565-66.) Dr. Dura noted that the

off-task limitations would apply only during a gout flare and that Plaintiff had not had any

recent gout flares. (Id.) He opined that Plaintiff could sit for eight hours of an eight-hour

day, stand/walk for eight hours of an eight-hour day, and frequently lift over ten pounds.

(T. 566.) The ALJ gave this opinion at least some weight, noting that Dr. Dura made it

very clear that the limitations identified applied only during a gout flare and noted that,

as of April 26, 2016, Plaintiff’s gout was stable and he had not had any recent gout

flares in the previous year. (T. 23, 552-66.)

        In an undated medical source statement, Dr. Campbell noted Plaintiff’s

conditions included hypertension, hypercoagulable state, palpitations with a history of

paroxysmal atrial fibrillation, cardiomyopathy with normalization of left ventricular

function as of December 2013. (T. 548.) Dr. Campbell opined that these conditions

would cause fatigue and that Plaintiff would be off-task 10 percent or less of the time.

(Id.) He also indicted these conditions would be expected to produce good days and

bad days, but noted that it was unknown how many absences would occur. (T. 548-49.)

Dr. Campbell noted that side effects of Plaintiff’s medications included fatigue and

slowed heart rate. (T. 549.) He opined that Plaintiff could sit for eight hours out of an

eight-hour day, could stand/walk for eight hours out of an eight-hour day, could

frequently lift over 10 pounds, and should change positions every 120 minutes. (T.

549.)


                                             17
       Dr. Campbell also testified at a hearing in February 2016 relating to Plaintiff’s

application for New York State duty disability retirement benefits and indicated that

Plaintiff’s ability to perform activities associated with being a firefighter was somewhat

limited. (T. 21, 179.) He indicated that Plaintiff would have limitations in activities when

in extreme climate change conditions (such as very high temperatures) and for carrying

heavy items up ladders or stairs. (Id.) Dr. Campbell opined that Plaintiff would probably

not be able to persist very long in activities requiring him to repeatedly go up and down

a ladder or stairs in stressful head conditions and that he would probably fatigue easily.

(T. 22, 180.)

       The ALJ afforded great weight to Dr. Campbell’s opinions in general as he was a

treating specialist and the objective evidence of record supported most of his opinions.

(T. 22, 298, 313, 335, 343, 347, 455, 509.) The ALJ also indicated that Dr. Campbell’s

opinions were largely consistent with Plaintiff’s reported activities. (T. 22, 249-59, 302,

368, 388, 400, 412, 559.) The ALJ noted that Dr. Campbell’s opined limitations

regarding time off-task were purely speculative and that the form he completed did not

offer an option less limiting than 10 percent time off-task or less. (T. 21 n. 1, 22, 548-

50.)

       The ALJ also noted treating physician Kimberly DeSantis, M.D., opined in

January 2013 that Plaintiff was permanently disabled as a firefighter, and that Stephen

Nash, M.D., opined in May 2014 that Plaintiff was permanently disabled from the job of

Fire Marshal I. (T. 23, 606.) The ALJ gave these opinions some weight, noting that,

although they were conclusory, they were not inconsistent with one another or with the


                                             18
objective medical evidence of record. (T. 23.) The ALJ also noted the RFC was not

inconsistent with these opinions. (Id.)

       Finally, the ALJ noted that Adel Soliman, M.D. opined in September 2014 that

Plaintiff was not disabled from a cardiovascular standpoint with regard to performing his

duties as a fire marshal, which the ALJ indicated was inconsistent with a preponderance

of the evidence. (T. 23, 600.) The ALJ afforded less weight to Dr. Soliman’s opinion

that Plaintiff could continue to perform his duties as a fire marshal. (T. 23.)



              ii.    The Court’s Analysis

       Plaintiff argues that the ALJ (1) failed to properly assess Plaintiff’s ability to work

on a regular and continuing basis, (2) improperly substituted her opinion for undisputed

medical opinions that Plaintiff would be off-task and/or absent at unacceptable levels,

(3) failed to explain why she rejected any such limitations despite the fact that all

physicians found at least some limitations, and (4) improperly weighed the medical

opinions of record. (Dkt. No. 10, at 15-24 [Pl.’s Mem. of Law].) The Court finds these

arguments unpersuasive for the following reasons.

       First, the ALJ’s analysis and resulting RFC indicate sufficient consideration of the

various medical opinions, the medical evidence pertaining to Plaintiff’s impairments and

treatment, and Plaintiff’s testimony. (T. 19-23.) In her decision, the ALJ indicated she

had considered Plaintiff’s symptoms based on the requirements of 20 C.F.R. §

404.1529 and SSR 96-4p and had considered the opinion evidence in accordance with

the requirements of 20 C.F.R. § 404.1527 and SSRs 96-2p, 96-5p, 96-6p, and 06-3p.


                                              19
(T. 21.) It is apparent from the decision that the ALJ adequately considered the

evidence of record, contrary to Plaintiff’s argument that the ALJ never assessed the

entirety of the medical evidence to establish the frequency and duration of Plaintiff’s

gout flares in weighing Dr. Dura’s opinion. (T. 19-23; Dkt. No. 10, at 23-24 [Pl.’s Mem.

of Law].)

       Second, the ALJ’s analysis provides sufficient consideration of the opinions of

record and specific reasons for the weight afforded to each of them (as noted above in

Section III.B.i. of this Decision and Order), reasons which the Court finds supported by

the objective evidence of record. (T. 21-13.) Plaintiff argues that the ALJ substituted

her own opinion for that of the medical sources of record and improperly failed to cite to

contrary evidence in discounting portions of the various opinions. (Dkt. No. 10, at 13-

14, 19-21, 23-24 [Pl.’s Mem. of Law].) However, it was within the ALJ’s purview to

resolve any material conflicts in the evidence and various opinions of record. See Bliss

v. Colvin, 13-CV-1086, 2015 WL 457643, at *7 (N.D.N.Y. Feb. 3, 2015) (“It is the ALJ’s

sole responsibility to weigh all medical evidence and resolve material conflicts where

sufficient evidence provides for such.”); accord Petell v. Comm’r of Soc. Sec., 12-CV-

1596, 2014 WL 1123477, at *10 (N.D.N.Y. Mar. 21, 2014). This Court will not now

reweigh that evidence which was before the ALJ. See Lewis v. Colvin, 122 F. Supp. 3d

1, 7 (N.D.N.Y. 2015) (noting that it is not the role of a court to “re-weigh evidence”

because “a reviewing court ‘defers to the Commissioner’s resolution of conflicting

evidence’” where that resolution is supported by substantial evidence) (quoting Cage v.

Comm’r of Soc. Sec., 692 F.3d 118, 122 (2d Cir. 2012); citing Lamay v. Comm’r of Soc.


                                             20
Sec., 562 F.3d 503, 507 (2d Cir. 2009)); Vincent v. Shalala, 830 F. Supp. 126, 133

(N.D.N.Y. 1993) (“[I]t is not the function of the reviewing court to reweigh the evidence.”)

(citing Carroll v. Sec’y of Health and Human Servs., 705 F.2d 638, 642 (2d Cir. 1983)).

       For the reasons outlined above, the ALJ’s analysis of the opinion evidence as

well as the resulting RFC are supported by substantial evidence. Remand is therefore

not required on these bases.



       C.     Whether Substantial Evidence Supports the ALJ’s Step Five Finding

       Although the claimant has the general burden to prove he has a disability under

the definitions of the Social Security Act, the burden shifts to the Commissioner at Step

Five “‘to show there is other work that [the claimant] can perform.’” McIntyre, 758 F.3d

at 150 (quoting Brault v. Soc. Sec. Admin., 683 F.3d 443, 445 (2d Cir. 2012)). “An ALJ

may rely on a vocational expert’s testimony regarding a hypothetical [question] as long

as ‘there is substantial record evidence to support the assumption[s] upon which the

vocational expert based his opinion’ [and] . . . [the hypothetical question] accurately

reflect[s] the limitations and capabilities of the claimant involved.” McIntyre, 758 F.3d at

151 (quoting Dumas v. Schweiker, 712 F.2d 1545, 1553-54 (2d Cir. 1983); citing Aubeuf

v. Schweiker, 649 F.2d 107, 114 (2d Cir. 1981)). “If a hypothetical question does not

include all of a claimant’s impairments, limitations, and restrictions, or is otherwise

inadequate, a vocational expert’s response cannot constitute substantial evidence to

support a conclusion of no disability.” Pardee, 631 F. Supp. 2d at 211 (citing Melligan v.

Chater, 94-CV-0944, 1996 WL 1015417, at *8 (W.D.N.Y. Nov. 14, 1996)).


                                             21
       After determining the RFC, the ALJ found that Plaintiff is unable to perform past

relevant work based on the VE testimony. (T. 23-24, 67-68.) The ALJ then found,

based on the VE’s testimony, that Plaintiff could perform other jobs existing in significant

numbers in the national economy, including gate guard, security guard, and checker I.

(T. 18, 24-25, 67-68.) Plaintiff argues that the Step Five determination is not supported

by substantial evidence because (1) he should be found disabled based on the Medical-

Vocational Guidelines; and (2) the ALJ posed a hypothetical question which did not

account for Plaintiff’s true limitations with respect to lifting, the need to alternate

positions, work pace, and/or absenteeism (Dkt. No. 10, at 24-25 [Pl.’s Mem. of Law].)

The Court finds these arguments to be without force.

       As discussed in Sections III.A. and III.B. of this Memorandum-Decision & Order,

the Court determines that the ALJ’s findings regarding Plaintiff’s impairments and RFC

are supported by substantial evidence. The ALJ’s decision provides sufficient,

supported explanation for her findings, and Plaintiff has not established that he should

be found disabled pursuant to the Medical-Vocational Guidelines. The hypothetical

posed to the VE accurately reflected the RFC, which the Court has found to be

supported by substantial evidence. (T. 20, 67-68.)

       Therefore, the Court finds that the ALJ’s Step Five finding is supported by

substantial evidence, and remand is not required on this basis.



                                       IV. Conclusion

WHEREFORE, for the reasons stated herein, it is hereby


                                               22
      ORDERED, that Plaintiff’s motion for judgment on the pleadings (Dkt. No. 10) is

DENIED; and it is further

      ORDERED, that Defendant’s motion for judgment on the pleadings (Dkt. No. 13)

is GRANTED; and it is further

      ORDERED, that Defendant’s decision denying Plaintiff disability benefits is

AFFIRMED, and it is further

      ORDERED, that Plaintiff’s Complaint (Dkt. No. 1) is DISMISSED.

      Dated: February 14, 2019
      Albany, New York




                                          23
